DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ERIC L. WILEY,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-690

                               [June 7, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 432008CF000073A.

  Eric L. Wiley, Lake City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.